Citation Nr: 1134136	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-09 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent from October 6, 2006, and in excess of 30 percent from February 1, 2007, for internal derangement of the right knee with degenerative changes, status postoperative arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970, including service in Vietnam from November 1967 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for a left knee disorder, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to an initial rating in excess of 10 percent from October 6, 2006, and in excess of 30 percent from February 1, 2007, for internal derangement of the right knee with degenerative changes, status postoperative arthroscopic surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 1967 to November 1968 and is presumed to have been exposed to herbicides.

2.  The Veteran has been shown to have coronary artery disease, which is presumed to be related to in-service herbicide exposure.




CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for coronary artery disease, is a full grant of the benefits sought on appeal with respect to that claim, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that during the pendency of this appeal, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and hairy cell leukemia and other B cell leukemias.  VA's final regulation was issued on August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  Ischemic heart disease is defined as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202.

Although the Veteran has not alleged that his claimed heart condition is related to exposure to an herbicide agent in service, in light of the new presumptions as it applies to ischemic heart disease, the Board has considered whether presumptive service connection is warranted in this case.  

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran's personnel records show that he served in Vietnam from November 1967 to November 1968.  The Board finds that Veteran had qualifying service in the Republic of Vietnam and he is therefore presumed to have been exposed to an herbicide agent in service.

VA treatment records indicate that the Veteran was diagnosed with coronary artery disease in 1991.  VA records further indicate that the Veteran had two angioplasties in 1991 and 1994.  A June 1999 private treatment report that notes that the Veteran had an enlarged heart.  A December 2007 VA treatment report noted that the Veteran had a history of coronary artery disease status post angioplasty with hypertension and hyperlipoproteinemia.  The same treatment report notes that the Veteran took beta-blockers and angiotensin-converting enzyme inhibitors.  A May 2009 VA treatment record noted that the Veteran had a mild left ventricular failure in June 2003 as shown by an echocardiogram which revealed an endurance factor of 55 percent; the Veteran's past medical history included coronary artery disease.  It was noted that a subsequent November 2005 echocardiogram was negative for any stress induced by wall motion abnormality.  The Board finds that medical evidence of record establishes that the Veteran has currently diagnosed ischemic heart disease as defined by the applicable regulation.  Therefore, as in-service exposure to herbicides has been conceded and the Veteran has a diagnosis of coronary artery disease, the Board concludes the Veteran is entitled to a grant of service connection for his coronary artery disease, on a presumptive basis.  38 C.F.R. § 3.309(e).  The Board notes further, that to the extent that the record includes a diagnosis of valvular heart disease, service treatment records contain no evidence of such, there is no competent and probative evidence of such disease manifest to a compensable degree within one year of service, and there is no competent and probative medical evidence of a nexus between such disease and the Veteran's military service.  

Because the Board has granted service connection for coronary artery disease on a presumptive basis, the Board need not address whether service connection for a heart disorder is warranted on any other basis.

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim of service connection for coronary artery disease.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Service connection for coronary artery disease is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a left knee disorder, entitlement to an initial increased rating for PTSD, and entitlement to an initial rating in excess of 10 percent from October 6, 2006, and in excess of 30 percent from February 1, 2007, for internal derangement of the right knee with degenerative changes, status postoperative arthroscopic surgery.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Indeed, the November 2010 letter regarding the Veteran's disability determination for the SSA benefits indicates that the Veteran is receiving SSA benefits.  The medical report attached to the letter indicates that the Veteran is receiving benefits in association with a service-connected disability.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  The records associated with the Veteran's award of Social Security disability benefits are not of record and no attempt to obtain such records has been made.  Thus, a remand to obtain the Veteran's Social Security disability records is necessary before proceeding to evaluate the merits of the Veteran's claims.

Additionally, the Board notes that the Veteran is service-connected for a right knee disability, currently evaluated as 30 percent disabling.  The Board notes that with regard to the Veteran's service-connected right knee disorder, the Veteran has been assigned various ratings since his initial grant of service connection.  Specifically, the Board notes that the Veteran was, in the February 2007 rating decision on appeal, originally assigned a 10 percent rating effective October 6, 2006, a temporary 100 percent rating effective December 4, 2006, and a 10 percent rating effective February 1, 2007.  Subsequently in a June 2009 rating decision the Veteran's service-connected right knee impairment was assigned an increased rating of 30 percent, effective February 1, 2007, a temporary 100 percent rating, effective from October 13, 2008, a temporary 100 percent rating, effective December 1, 2008, and a 30 percent rating effective December 1, 2009.  However, in the July 2011 appellant's brief, the Veteran asserted through his representative that he had not been afforded an examination to determine the current level of severity of his right knee following the temporary 100 percent rating he was assigned during his right knee replacement surgery and the subsequent post-surgical convalescence.   Therefore, a new VA orthopedic examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Additionally, the Board notes that the Veteran is currently assigned a 50 percent rating for his service-connected PTSD.  A review of the record reveals that the Veteran's last VA examination for PTSD was conducted in January 2007, over four years ago.  The findings from a recently received Mental Diagnostic Evaluation dated in November 2010 and apparently associated with a SSA claim suggests that a more recent comprehensive VA examination is in order.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the current level of the Veteran's disability is unclear, the Board finds that another examination is necessary.


Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right knee disorder.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability. 

A complete rationale should be given for all opinions and conclusions expressed.

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


